DETAILED ACTION
This Office Action is in response to the amendment filed on 03/11/2021.  Currently, claims 2-7 have been examined.
Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.
Applicant's arguments have been fully considered but they are not persuasive.  The rejections and allowable subject matter below are identical to the ones in Non-Final Rejections.  The only new material present is this “Response to Arguments” section.
 The Applicant begins his discussion of rejection and arguments on top of page 7 of his Remarks.  The Applicant’s first actual arguments against rejection of claim 2 begins in the middle of page 9.  His first argument is that 1) Examiner depends on primary reference by McCallum mentioning in par. 48 ‘use of any method’ to bring in secondary reference of Lin to teach a method, however 2) this is unreasonable since McCallum does not refer to using ‘any method’ for the purposes of ‘use of a regression equation to obtain a denuded zone with a desired width’; McCallum refers to using ‘any method’ for something else.  This argument is found unpersuasive.  Specifically, McCallum teaches use of ‘any method’ for an extremely broad category of uses.   Specifically, McCallum teaches ‘The temperature of the silicon along the nucleation front can be determined using any thermal simulation method known in the art which is capable of estimating the temperature at any location within a Czochralski reactor’.  Furthermore, it is used as part of dealing with and simulating the situation with defects in the object under observation.  To elaborate on above, McCallum teaches that as long as what is being determined has to do with temperature of silicon in the process of simulating defect extremely broad.  If temperature is being determined, then any known method can be used.  This is exactly what we have here.  Applicant’s own claim deals with ‘width of denuded zone’ and its relationship to temperature.  Which is exactly the point of the rejection.
Applicant also mentions (near middle of page 9) that the claim does not even require use of regression in ‘such simulations’, instead it claims it in another different way.  This found unpersuasive for exactly the same reason as directly above.  McCallum’s teaching are extremely broad; if temperature is being determined in a situation dealing with defect (so, extremely broad), then ‘any method’ can be used.   Does Applicant’s specific claim limitations fall under that broad umbrella?  Yes.  Hence, McCallum’s broad teaching applies, and Lin merely provides an example of that.
Applicant goes further to argue (near bottom of page 9) that anyway, this does not apply, since reference deals with ingot of silicon and the claim deals with wafer of silicon.    This argument is found unpersuasive, because wafers come from ingots.  A wafer is nothing more than a subsection of ingot.  The temperature measurement processes used on ingot can most certainly be used on sub-parts of it, known as wafers.  To give an example, it is as if the Applicant argued that method of simulating temperature of human body, cannot be used to simulate temperature of human hand.   Human body and human hand are the whole and part, respectively.  This is also same relationship as between the ingot and the wafer.   Of course the teachings for one apply for the other.
Applicant goes on to argue that secondary reference of Lin uses the claimed ‘regression equation’ not for the exact purpose that Applicant claims, but for a different one (top of page 10).  defects, as overall invention (see Title of McCallum’s reference; the word ‘defect’ is even in the Title; never mind par. 48).  Lin teaches use of ‘regression equation’ when it comes to dealing with ‘defect’ also.  The two references are perfectly compatible, since they are discussing same overall field [Wingdings font/0xE0] dealing with and simulating defects.  Hence, it is one of ‘any method known’.
To summarize all of the above, the McCallum’s teachings are extremely broad.  And Applicant’s arguments do not appreciate the breadth of his teachings.

Allowable Subject Matter
Claims 3, 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 3 recites in part “wherein the regression equation is represented by the following Formula …”   Prior art does not disclose the details of the formula.
Claim 5 recites in part “wherein the regression equation is represented by the following Formula …”   Prior art does not disclose the details of the formula.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2003/0196587) by McCallum et al (“McCallum”) in view of (US-2010/0004775) by Lin et al (“Lin”).
Regarding claim 2, McCallum discloses in FIGs. 1-9 and related text, e.g., a thermal processing method for a silicon wafer (the reference focuses on “silicon ingot”; the “silicon wafer” is cut from “silicon ingot”; hence, use of teachings that are applied to “ingot”, to be used on “wafer” is at least obvious, since one comes from the other; also, par. 58 explicitly talks about a “heat-treatment” that is used on “wafer” for purpose of creation of “denuded zone”, comprising: 
determining, by a point defect (the whole reference deals with minimization of point defects; see Abstract, for example) simulation for predicting behavior of vacancies and interstitial silicon atoms in the silicon wafer during thermal processing (see par. 48; “The concentration of silicon self-interstitials may be estimated along the nucleation front using any point defect simulation method known in the art which is capable of estimating the concentration of intrinsic point defects at any point in the ingot”; hence, the idea of simulation is well-known), combinations each comprising a predetermined value of a processing temperature Ts (temperature is discussed throughout the reference; for example, see FIG. 1 and related text; and as an example, also see Abstract), a predetermined value of a cooling rate Rd (cooling rate is also discussed through entire reference; for example see Title, Abstract, pars. 36, 37, 44, etc.), and a predetermined value of an oxygen partial pressure P (see par. 60), and each determining a depth of the denuded zone”).

McCallum does not disclose “determining, based on the combinations, a regression equation relating the width WDZ of the denuded zone to the processing temperature Ts, the cooling rate Rd, and the oxygen partial pressure P; and a step of determining a combination of specific value of the processing temperature Ts, a specific value of the cooling rate Rd, and a specific value of the oxygen partial pressure P for obtaining a denuded zone with a desired width by using the regression equation”.
To elaborate briefly on the above, McCallum teaches the use of “point defect simulations” in par. 48.  Then, as was explained above, McCallum also teaches that each of the elements discussed above (temperature, pressure, etc.; see above) are important in processing of ingot/wafer.  However, he does not disclose use of “regression analysis/equations” in such simulations.  He does however each that “any method used in the art can be used”.
Lin discloses in FIG. 4 and related text, e.g., use of “regression equations” in semiconductor arts (par. 45).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of McCallum with use of “regression equations” in semiconductor arts as taught by Lin, since McCallum explicitly teaches that any method that is known in the semiconductor arts can be used, as was explained above in rejection of claim 2.
When these specific teachings of Lin are applied to method of McCallum it will result in “determining, based on the combinations, a regression equation relating the width WDZ of the by using the regression equation”, since McCallum teaches simulations and various variables that are claimed, and Lin teaches use of “regression equations” specifically.  In combination, the 2 references teach all concepts.
Regarding claim 4, McCallum and Lin disclose in cited figures and related text, e.g., comprising: determining, by a point defect simulation for predicting a behavior of vacancies and interstitial silicon atoms in a silicon wafer during thermal processing, combinations each comprising a predetermined value of a processing temperature Is, a predetermined value of a cooling rate RB, and a predetermined value of an oxygen partial pressure P, and each determining a value of a width-w; Wine of an intermediate layer is obtained; determining, based on the combinations, a regression equation relating the width w; Wrer of the intermediate layer to the processing temperature Ts, the cooling rate Rs, and the oxygen partial pressure P; and .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/Alexander Belousov/Patent Examiner, Art Unit 2894
03/25/2021

/MOUNIR S AMER/Primary Examiner, Art Unit 2894